 QUAKER CITY LIFE INSURANCE COMPANY61Quaker City Life Insurance CompanyandInsurance WorkersInternational Union,AFL-CIO.Case No. 5-CA-2117.August8, 1962DECISION AND ORDEROn May 28, 1962, Trial Examiner Robert E. Mullin issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent and the, Charging Party filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner except as modified herein.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Quaker City LifeInsurance Company, Alexandria, Virginia, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Insurance Workers In-ternational Union, AFL-CIO, as the exclusive representative of itsemployees in the appropriate unit described below :All employees, including debit agents and office clerical em-ployees at our office in Alexandria, Virginia, excluding the officemanager, guards, and supervisors as defined in the Act.(b) Interfering with the efforts of the Insurance Workers Inter-national Union, AFL-CIO, to negotiate for or represent the employeesin the said appropriate unit as the exclusive bargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with InsuranceWorkersInternational Union, AFL-CIO, as the exclusive bargaining agent inthe appropriate unit, with respect to rates of pay, wages, hours of em-'We find it unnecessary to pass upon the issue raised by the Trial Examiner's ruling inreceiving the stipulation,as more fully reported in the Intermediate ReportFor evenassuming that the stipulation was properly received in evidence,the facts therein do notcall for any change in our earlier unit determination138 NLRB No. 5. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment, or other conditions of employment, and, if an understandingis reached, embody such understanding in a signed agreement.(b)Post at its district office in Alexandria, Virginia, copies of thenotice attached hereto marked "Appendix." 2 Copies of said notice,to be furnished by the Regional Director for the Fifth Region, shall,after having been duly signed by an authorized representative of theRespondent, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by other material.(c)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.MEMBERS RODGERS and LEEDOM,dissenting :In the representation case which is the predicate for our colleagues'decision in this case, we indicated our disagreement with our col-leagues' unit finding.Quaker City Life Insurance Company,134NLRB 960. There we spelled out why we saw no valid reason fordeparting from the principle set forth in theMetropolitan Lifecasewhich the Board adopted in 1944. SeeMetropolitan Life InsuranceCompany,56 NLRB 1635.We adhere to this position. Consequently,we would not find that Respondent violated the Act by refusing tobargain with respect to what we consider to be an inappropriate unit.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with InsuranceWorkers International Union, AFL-CIO, as the exclusive repre-sentative of all the employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours of employment,or other conditions of employment, and, if an agreement isreached, embody it in a signed contract.The bargaining unit is :All employees, including debit agents and office clericalemployees at our office in Alexandria, Virginia, excludingthe office manager, guards, and supervisors as defined in theAct. QUAKER CITY LIFE INSURANCE COMPANY63WE WILL NOT interfere with the efforts of Insurance WorkersInternational Union, AFL-CIO, to negotiate for or represent theemployees in the appropriate bargaining unit.QUAKER CITY LIFEINSURANCE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 707 N. Calvert Street, 6th Floor, Baltimore, Maryland, Tele-phone Number, Plaza 2-8460, Extension 2100, if they have any ques-tion concerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the Labor Management RelationsAct of 1946, as amended (61 Stat. 136, 73 Stat. 519), herein called the Act, washeard in Washington, D.C., on April 16, 1962, pursuant to due notice to all parties.The complaint, issued on March 19, 1962, by the General Counsel of the NationalLabor Relations Board, and based on charges duly filed and served,' alleged thatthe Respondent had engaged in unfair labor practices proscribed by Section 8(a) (5)and (1) of the Act. In its answer, duly filed, the Respondent conceded certain factswith respect to its business operations but denied the commission of any unfair laborpractices.All parties were represented at the hearing by counsel and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, to introduce relevantevidence, and to argue orally.Oral argument was waived.On May 16, 1962, ableand comprehensive briefs were submitted by counsel for the Charging Party andfor the Respondent.These have been fully considered.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Pennsylvania corporation, with its main office in Philadelphia,is engaged in the business of selling life, accident, health, and hospitalization insurancein 16 States, including the Commonwealths of Pennsylvania and Virginia and theDistrict of Columbia.Among its numerous offices, the Respondent maintains adistrict office in Alexandria, Virginia. It is at the latter location that the disputeinvolved in the instant case arose. In the course of a representative 12-month pe-riod, the Respondent derived in excess of $1,000,000 from its business operations,and during that period of time received payments of insurance premiums in excessof $50,000 at its principal office from points outside the Commonwealth of Penn-sylvania.Upon the foregoing facts, the Respondent concedes, and I find, that QuakerCity Life Insurance Company is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInsuranceWorkers International Union,AFL-CIO (herein called Union), is alabor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESUpon a petition for certification, filed by the Union in Case No. 5-RC-3344, andafter a hearing held on June 23, 1961, the Board, on December 5, 1961, issued a1The chargewas filed on March 9, 1962. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision and Direction of Election a in which it directed an election in a unit con-sisting of all employees, including debit agents and office clerical employees at theRespondent's office in Alexandria, Virginia, excluding the office manager, guards,and supervisors, the unit found by the Board to be appropriate, and which I likewisefind to be appropriate, for the purposes of collective bargaining.On January 4,1962, in an election by secret ballot conducted under the supervision of the RegionalDirector for the Fifth Region, a majority of the employees selected the Union astheir representative.No objections having been filed to the election or to its conduct,on January 15, 1962, the Board certified the Union as the bargaining representativeof the employees in the unit heretofore mentioned. I now find that at all times sincethe latter date, the Union has been, by virtue of Section 9(a) of the Act, the exclusiverepresentative of all employees in the aforesaid unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours, and other conditions ofemployment.On January 17, 1962, the Union, by letter, requested the Employer to bargaincollectively with it as the exclusive representative of the employees in the unit foundappropriate above, and asked that a meeting for this purpose be held at an earlydate.After an exchange of correspondence between the parties, on March 7, 1962,the Respondent notified the Union that it would refuse to grant recognition on theground that the Board's unit determination was invalid.At the hearing in the instant proceeding, none of the parties called any witnesses.The Respondent, however, offered in evidence a stipulation, signed by all parties,as to certain facts with respect to organizational efforts by the Union in two otherVirginia offices of the Respondent and as to a 1953 election in a statewide unit whichwas lost by a predecessor to the Charging Union.The General Counsel and theCharging Party, while conceding the accuracy of the factual data set out in theforegoing stipulation, objected to its admissibility on the ground that the issue in-volved had already been litigated and that, in any event, the additional evidencewas irrelevant.The Respondent urged, in support of its offer, that the matter coveredin the stipulation was newly discovered after the representation hearing. In addition,counsel for the Respondent argued that certain matters which might have been de-veloped at the representation hearing were not brought forward then because at thattime the Board policy relative to appropriate units in the insurance industry was thatset forth inMetropolitan Life Insurance Company,56 NLRB 1635, and that thesubsequent Board decision inQuaker City Liferepresented the first departure fromthat rule since 1944.It is, of course, well established that there can be no relitigation at the unfairlabor practice hearing of matters once litigated at the representation hearing.Pittsburgh Plate Glass Company v. N.L.R.B.,313 U.S. 146, 157-158.N.L.R.B. v.West Kentucky Coal Company,152 F. 2d 198, 200-201 (C.A. 6), cert. denied 328U.S. 866.This prohibition on the introduction of evidence at the second hearing,however, does not apply to evidence which was newly discovered or unavailable tothe employer at the time of the representation proceeding.ClarostatMfg. Co., Inc.,107 NLRB 775, footnote 1. It would also appear that in circumstances such asthose presented by the instant case, where the Board policy on a unit question ischanged or modified subsequent to the representation hearing, an opportunity maybe afforded the party relying on the earlier rule to introduce any further evidencewhich application of the new rule suggests.Normally, this would be by motionto the Board, prior to the representation decision.Here, however, the new rulein question was announced in the very representation matter that is now in issue.Other than by a motion to the Board for reconsideration of its decision in therepresentation case, the Respondent can offer such evidence only at the unfair laborpractice hearing.At the instant hearing, the Trial Examiner overruled the objectionsof the General Counsel and the Charging Party and received the aforesaid stipula-tion for whatever consideration the Board may wish to accord it upon an appealfrom this report.On the other hand, and in any event, at this stage of the pro-ceeding, the Board's earlier unit decision represents the law of the case and is, ofcourse, binding upon the Trial Examiner.Esquire, Inc. (Coronet InstructionalFilms Division),109 NLRB 530, 539, enfd., 222 F. 2d 253 (C A. 7);The Baker andTaylor Co,,109 NLRB 245, 246.In accordance with the Board determination in the representation case, I find thatall employees, including debit agents and office clerical employees at the Respond-ent's office in Alexandria, Virginia, excluding the office manager, guards, and super-visors as defined in the Act, constitute a unit appropriate for the purposes of11Quaker City Life Insurance Company,134 NLRB 960 QUAKER CITY LIFE INSURANCE COMPANY65collective bargaining within the meaning of Section 9(b) of the Act.The Employer,having declined the Union's request to bargain in the certified unit on March 7, 1962,I find that on that date and at all times thereafter the Employer has refused tobargain collectively with the Union as the exclusive representative of its employeesin an appropriate unit and has thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations described in section I, above, have a, close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices byrefusing to bargain collectively with the Union as the exclusive representative ofitsemployeesin anappropriate unit, I will recommend that the Respondent, uponrequest, bargain collectively with the Union .3Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Employer is engaged in commerce and the Union is a labor organization,all within the meaning of the Act.2.All employees, including debit agents and office clerical employees at theRespondent's office in Alexandria, Virginia, excluding the office manager, guards,and supervisors as defined in the Act, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of the Act.3.At all times since January 4, 1962, the Union has been the exclusive repre-sentative of all employees in the appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit on March 7, 1962, and thereafter, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]In its brief, the Union requests that the proposed remedial order embody such provi-sions as will require the Respondent to restore the situation to what it would have beenhad there been no violation and accord to the employees any advantage or benefits ofwhich they have been deprivedTo that end, the Union asks that the Respondent bedirected to comply with the terms of the collective-bargaining contract which would likelyhave been executed, as of the time it would have been executedThe Union cites noauthority for this position, but it develops an able argument in that connection, basedon the Board's broad powers to fashion remedial orders that will effectuate the policiesof the Act. If, in the present case, there had been some bargaining to a contract, such aremedial provision might be warranted.Here, however, where there was no bargaining,the relief sought by the Union in this connection would appear to be basedon elementstoo speculative and conjectural for incorporation in the requirementsof anorder.Forthat reason, I shall notrecommendsuch a provision.